Citation Nr: 9918954	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-46 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the cervical spine, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for a 
muscle injury of the right thigh, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for a 
muscle injury of the left thigh, currently rated as 10 
percent disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability.

5.  Entitlement to service connection for a pulmonary 
disorder.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954 and from September 1955 to July 1957.  He also had 
service in the Reserves with periods of inactive duty for 
training, active duty for training, and active duty.


REMAND

The veteran claims that several of his disabilities were 
incurred during his Army Reserve service when he was in an 
active duty status.  While he has supplied copies of orders 
to active duty, the official dates of active service as 
determined by the Army are required to assess his eligibility 
for benefits.  Therefore, this case will be returned to the 
RO to obtain the dates of the veteran's active service.

The claims file does not contain the veteran's Army service 
medical records.  While the veteran has provided copies of 
service medical records from his Army service, the complete 
Army service medical records are necessary.  Therefore, the 
case must be returned to the RO to request the veteran's Army 
service medical records.

The veteran has indicated that he was last discharged from a 
period of active duty in 1989.  He has submitted copies of 
selected private and VA medical records related to treatment 
of his claimed disabilities.  However, the Board is unable to 
ascertain if all available medical records for treatment 
since 1989 are in the claims file.  Therefore, this case will 
be returned to the RO to obtain private and VA medical 
records related to evaluation and treatment of the veteran's 
back and pulmonary problems from January 1990 to the present.

The veteran is seeking an increased disability rating for his 
cervical spine disability.  While the reports of VA 
examinations in February 1994 and October 1996 addressed 
motion and pain on motion of the neck, the reports do not 
address any neurologic impairment in the extremities that the 
veteran may have due to the cervical spine disability.  
Therefore, this case will be returned to the RO for 
additional examination of the veteran's cervical spine 
disability.

The veteran is seeking an increased disability rating for the 
muscle injury of his thighs.  The last VA examination to 
specifically address the thigh muscles was conducted in March 
1992.  Subsequent VA examinations did not specifically 
address disability of the veteran's thigh muscles.  
Therefore, this case will be returned to the RO for 
examination of the veteran's thigh muscles.

The RO found that a left ankle disability existed prior to 
service and was not aggravated by service.  However, the 
November 1994 statement of the case and subsequent 
supplemental statements of the case do not provide the 
veteran with the laws and regulations governing service 
connection for conditions that existed prior to service and 
were aggravated by service.  Therefore, this case will be 
returned to the RO for a supplemental statement of the case 
that provides the veteran with a summary of such laws and 
regulations, and a discussion of their applicability to the 
veteran's claim.  38 C.F.R. § 19.29 (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran's 
Army service medical records from the 
National Personnel Records Center (NPRC).

2.  The RO should request verification of 
all of the veteran's dates of Army active 
duty and active duty for training from 
NPRC.

3.  The RO should send an inquiry to the 
veteran requesting that he provide the 
names and addresses of the health care 
providers, both VA and private, that have 
treated and evaluated his pulmonary 
condition and his low back from January 
1990 to the present.

4.  Following receipt of the above 
information, the RO should request 
legible copies of private medical records 
from any private health care providers 
identified, following the receipt of the 
necessary authorizations for the release 
of such information.

5.  The RO should request legible copies 
of VA medical records, from January 1990 
to the present, from the VA medical 
facilities identified by the veteran.  

6.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his cervical spine arthritis.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
requested to fully describe the severity 
of the cervical spine arthritis, 
including whether there are any 
neurologic symptoms in the upper 
extremities that are related to the 
service connected cervical spine 
arthritis.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims file is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

7.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his thigh muscle disability.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
requested to fully describe the severity 
of the disability of the veteran's thigh 
muscles, including assessments of muscle 
strength, pain, and whether there is 
muscle wasting.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

8.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether increased 
disability ratings can be granted for the 
veteran's cervical spine arthritis and 
the residuals of the right and left thigh 
muscle injuries.  The RO should also 
determine whether service connection for 
a pulmonary disorder, a low back 
disability, and a left ankle disability 
can be granted, and whether the veteran 
is entitled to a total disability rating 
due to individual unemployability.  The 
RO should conduct any additional 
evidentiary development deemed necessary.

9.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The supplemental statement of 
the case should also provide a summary of 
the laws and regulations governing 
service connection for conditions 
existing prior to service and aggravated 
by service.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

